Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/888,392 filed on August 16, 2019.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 6, and 9 - 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strnad et al. (U.S. PG Pub. No. 20200225206), herein “Strnad.”


Regarding claim 1,
Strnad teaches a self-regulating irrigation system providing water and nutrients to plants in soil comprising an electric power source; (electric drive 315. Figure 3 and Par. 0111: “…powered by an electric drive 315…” See also Par. 0209; Par. 0237: “The implement 1240 (e.g., planter, cultivator, plough, sprayer, spreader, irrigation implement, etc.) includes an implement network 1250, a processing system 1262, a network interface 1260, and optional input/output ports 1266 for communicating with other systems or devices including the machine 1202. The implement network 1250 (e.g., a controller area network (CAN) serial bus protocol network, an ISOBUS network, etc.) includes a pump 1256 for pumping fluid from a storage tank(s) 1290 to application units 1280, 1281, . . . N of the implement, sensors 1252 (e.g., speed sensors, seed sensors for detecting passage of seed, sensors for detecting characteristics of soil…” See figures 1 – 4c, 23, and 24.) 
a plurality of valves with each such valve in fluid connection with a branch of an irrigation network; (Par. 0112: “Turning to FIG. 3, a depth control and soil monitoring system 300 is schematically illustrated. The monitor 50 is preferably in data communication with components associated with each row unit 200 including the drives 315, the seed sensors 305, the GPS receiver 52, the downforce sensors 392, the valves 390, the depth adjustment actuator 380, and the depth actuator encoders 382. In some embodiments, particularly those in which each seed meter 230 is not driven by an individual drive 315, the monitor 50 is also preferably in data communication with clutches 310 configured to selectively operably couple the seed meter 230 to the drive 315.”) 
each valve being electrically controlled by a sensor-actuator circuit comprised of an actuator circuit being coupled to the electronic output of a soil sensor circuit; (Par. 0237: “…sensors for detecting characteristics of soil or a trench including soil moisture, soil organic matter, soil temperature, seed presence, seed spacing, percentage of seeds firmed, and soil residue presence, downforce sensors, actuator valves, moisture sensors or flow sensors for a combine, speed sensors for the machine, seed force sensors for a planter, fluid application sensors for a sprayer, or vacuum, lift, lower sensors for an implement, flow sensors, etc .), controllers 1254 (e.g., GPS receiver), and the processing system 1262 for controlling and monitoring operations of the implement. The pump controls and monitors the application of the fluid to crops or soil as applied by the implement. The fluid application can be applied at any stage of crop development including within a planting trench upon planting of seeds, adjacent to a planting trench in a separate trench, or in a region that is nearby to the planting region (e.g., between rows of com or soybeans) having seeds or crop growth.” Par. 0230: “FIG. 79 shows an example of a system 1200 that includes a machine 1202 (e.g., tractor, combine harvester, etc.) and an implement 1240 (e.g., planter, sidedress bar, cultivator, plough, sprayer, spreader, irrigation implement…”) 
each soil sensor (sensors or probes) circuit being configured to measure a sensed voltage between sensing terminals disposed in adjacent soil; (Par. 0127) each soil sensor circuit being further configured to determine the difference between sensed voltage and a reference voltage; (Par. 0126: “In other embodiments, the electrical conductivity sensors 370 comprise one or more ground-working or ground-contacting devices (e.g., discs or shanks) that contact the soil and are preferably electrically isolated from one another or from another voltage reference. The voltage potential between the sensors 370 or other voltage reference is preferably measured by the system 300. The voltage potential or another electrical conductivity value derived from the voltage potential is preferably and reported to the operator.” See also the complete paragraph 0126.) 
whereby the actuator circuit operates the corresponding valve to open or close as a function of an aspect of soil condition. (Par. 0201: “In addition to displaying seed planting information such as good spacing values, in some embodiments the seed pulses measured may be used to time deposition of in-trench liquid and other crop inputs in order to time application such that the applied crop input lands on the seed, adjacent to the seed, or between seeds as desired. In some such embodiments, a liquid applicator valve selectively permitting liquid to flow from outlet 507 of the liquid conduit 506 is briefly opened a threshold time (e.g., 0 seconds, 1 ms, 10 ms, 100 ms or 1 second) after a seed pulse 1502 is identified in signal 1500 from the reflectivity sensor 350 associated with the same row unit 200 as the liquid applicator valve.” Par. 0208: “The soil conditions of conductivity, moisture, temperature, and/or reflectance can be used to directly vary planted population (seeds/acre), nutrient application (gallons/ acre), and/or pesticide application (lb./acre) based off of zones created by organic matter, soil moisture, and/or electrical conductivity.”   Par. 0238: “For example, the controllers may include processors in communication with a plurality of seed sensors. The processors are configured to process data (e.g., fluid application data, seed sensor data, soil data, furrow or trench data) and transmit processed data to the processing system 1262 or 1220. The controllers and sensors may be used for monitoring motors and drives on a planter including a variable rate drive system for changing plant populations. The controllers and sensors may also provide swath control to shut off individual rows or sections of the planter. The sensors and controllers may sense changes in an electric motor that controls each row of a planter individually. These sensors and controllers may sense seed delivery speeds in a seed tube for each row of a planter.” See also Par. 0122, 0169, 0178, 0179, 0210, and 0312. See also several paragraph that teach an actuator items 218 and 380.  Examiner’s Note see also Bryant, cited below, and paragraphs 0006 – 0010, 0075, 0079, and claims 1, 9, and 16.) 

Regarding claim 4,
Strnad teach the limitations of claim 1 which claim 4 depends.  Strnad also teaches that the soil condition of claim 1 being moisture content, nutrient or mineral content or pH level. (Par. 0189: “A carbon content window 2005 preferably displays an estimate of the soil carbon content. The carbon content is preferably estimated based on the electrical conductivity measured by the electrical conductivity sensors 370, e.g., using an empirical relation or empirical look-up table relating electrical conductivity to an estimated carbon content percentage. The window 2005 preferably additionally displays the electrical conductivity measured by the electrical conductivity sensors 370.” Par. 0191 and 0195.) 

Regarding claim 6,
Strnad teach the limitations of claim 1 which claim 6 depends.  Strnad also teaches that the sensed voltage of claim 1 being the electrochemical potential between the sensing terminals comprised of dissimilar conducting materials. (Par. 0189: “A carbon content window 2005 preferably displays an estimate of the soil carbon content. The carbon content is preferably estimated based on the electrical conductivity measured by the electrical conductivity sensors 370, e.g., using an empirical relation or empirical look-up table relating electrical conductivity to an estimated carbon content percentage. The window 2005 preferably additionally displays the electrical conductivity measured by the electrical conductivity sensors 370.” Par. 0126: “In other embodiments, the electrical conductivity sensors 370 comprise one or more ground-working or ground-contacting devices (e.g., discs or shanks) that contact the soil and are preferably electrically isolated from one another or from another voltage reference. The voltage potential between the sensors 370 or other voltage reference is preferably measured by the system 300. The voltage potential or another electrical conductivity value derived from the voltage potential is preferably and reported to the operator. The electrical conductivity value may also be associated with the GPS-reported position and used to generate a map of the spatial variation in electrical conductivity throughout the field. In some such embodiments, the electrical conductivity sensors may comprise one or more opening discs of a planter row unit, row cleaner wheels of a planter row unit, ground-contacting shanks of a planter, ground-contacting shoes depending from a planter shank, shanks of a tillage tool, or discs of a tillage tool. In some embodiments a first electrical conductivity sensor may comprise a component (e.g., disc or shank) of a first agricultural row unit while a second electrical conductivity sensor comprises a component (e.g., disc or shank) of a second agricultural row unit, such that electrical conductivity of soil extending transversely between the first and second row units is measured. It should be appreciated that at least one of the electrical conductivity sensors described herein is preferably electrically isolated from the other sensor or voltage reference. In one example, the electrical conductivity sensor is mounted to an implement (e.g., to the planter row unit or tillage tool) by being first mounted to an electrically insulating component (e.g., a component made from an electrically insulating material such as polyethylene, polyvinyl chloride, or a rubber-like polymer) which is in turn mounted to the implement.” Par. 0191.) 

Regarding claim 9,
Strnad teach the limitations of claim 1 which claim 9 depends.  Strnad also teaches that the sensing terminals of claim 1 being a plurality of conductors disposed in soil.  (Par. 0110: “An opening system 234 preferably includes two opening discs 244 rollingly mounted to a downwardly-extending shank 254 and disposed to open a v-shaped trench 38 in the soil 40.” Par. 0114: “Continuing to refer to FIG. 3, the monitor 50 is also preferably in data communication with one or more temperature sensors 360 mounted to the planter 10 and configured to generate a signal related to the temperature of soil being worked by the planter row units 200. The monitor 50 is preferably in data communication with one or more reflectivity sensors 350 mounted to the planter 10 and configured to generate a signal related to the reflectivity of soil being worked by the planter row units 200.”  Par. 0115: “Referring to FIG. 3, the monitor 50 is preferably in data communication with one or more electrical conductivity sensors 365 mounted to the planter 10 and configured to generate a signal related to the temperature of soil being worked by the planter row units 200.” Figure 4A. see also many paragraphs in Strnad that teach “conductivity sensors.”) 

Regarding claim 10,
Strnad teach the limitations of claim 6 which claim 10 depends.  Strnad also teaches that the plurality of conductors of claim 6 being disposed in an array whereby sensed soil condition is averaged over area of array (Par. 0118: “Soil Monitoring, Seed Monitoring and Seed Firming Apparatus Turning to FIGS. 4A-4C, an embodiment of a seed firn1er 400 is illustrated having a plurality of sensors for sensing soil characteristics.”  Par. 0171: “Moisture variability is deviation from the average measurement. In one embodiment, moisture variability is calculated by dividing the standard deviation by the average using any of the moisture measurements.” Par. 0188: “Each window in the soil data summary 2100 preferably shows an average value for all row units ("rows") at which the measurement is made and optionally the row unit for which the value is highest and/or lowest along with the value associated with such row unit or row units.”) 

Regarding claim 11,
Strnad teach the limitations of claim 1 which claim 11 depends.  Strnad also teaches that a plurality of the sensing terminals of claim 1 whereby the corresponding plurality of sensed voltages and one or more reference voltages may be combined through comparators in AND or OR logic as input to a transistor or electronic switch to actuate the operation of the corresponding valve.  (Par. 0185: “FIG. 49 illustrates a flow diagram of one embodiment for a method 4900 of obtaining soil measurements and then generating a signal to actuate any implement on any agricultural implement. The method 4900 is performed by hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine or a device), or a combination of both.” See figures 2, 3, and 49.) 

Regarding claim 12,
Strnad teach the limitations of claim 1 which claim 12 depends.  Strnad also teaches that a plurality of aspects of soil condition which may be combined in AND or OR logic to actuate the valve of claim 1. (Par. 0185, 0232, and 0233.) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Strnad in view of Mansergh et al. (PG Pub. No. 20200096474), herein “Mansergh.” 

	
Regarding claim 2,
Strnad teach the limitations of claim 1 which claim 2 depends. Strnad does not teach that the sensor comprises a comparator or operational amplifier.  However, Mansergh does teach a soil sensor circuit comprising a comparator or operational amplifier.  (Par. 0072: “In some embodiments, the ISFET device operates under a constant-voltage, constant-current bias scheme. A voltage source enforces a constant source-drain voltage V.sub.ds (V.sub.d−V.sub.s), for example approximately 0.3 V. A feedback loop senses the source-drain current through the ISFET (Ids) and adjusts the gate voltage V.sub.g, until the Ids reaches a specified current, in some embodiments approximately 25 uA. The gate-source voltage V.sub.gs (V.sub.g−V.sub.s) is then measured and represents the output of the sensor. An ISFET interface circuit schematic diagram and example implementation are shown in FIG. 17 and FIG. 18, respectively. In FIG. 17 a voltage source (V.sub.supply) defines the ISFET V.sub.ds potential. An ammeter senses the current flowing through the voltage source and the ISFET. Based on the output of the ammeter, a current controlled voltage source adjusts the gate voltage, V.sub.g, to reach the desired ISFET current. In FIGS. 18, U2 and U3 provide stable positive and negative reference voltages for biasing the ISFET. The resistors R5, R6, and R7 act as a voltage divider to generate the necessary Vas. The operational amplifier U4A buffers the V.sub.d voltage and provides a low output impedance to drive the ISFET. The resistor R14 is the current sensing element, and together with operational amplifier U4D, creates the current controlled voltage source that drives the reference electrode (RE) potential. In stable sensing operation, V.sub.s will be approximately 0 V and the output of the sensor can be read as V.sub.g.” Figures 17 and 18.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of providing fluid to plants that has a plurality of valves and soil sensors that measure the difference in voltage between a reference voltage and uses the sensor information of soil conditions to adjust the application of liquid, fertilizer, or water as in Strnad with a sensor array that uses multiple sensors on a probe with a reference voltage that uses an operational amplifier as in Mansergh in order to create the controlled voltage source that drives the reference electrode. (Par. 0072)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strnad in view of Chinese patent document Wang et al. (CN 105010098 B), herein “Wang.” 

	
Regarding claim 3,
Strnad teach the limitations of claim 1 which claim 3 depends. Strnad does not teach that the actuator comprises a field effect transistor  However, Wang does teach an actuator circuit (motor and detecting circuit) of claim 1 comprising a field effect transistor.  (claim 1: “An automatic watering control system, comprising an MCU control circuit, a key circuit, a motor operation and a detection circuit, a flow detection interface circuit, buzzer circuit, an LED circuit, a DC-DC circuit and a GSM interface circuit, the key circuit, the electric motor is operated and detecting circuit, a flow detection interface circuit, buzzer circuit, an LED circuit, a DC-DC circuit and the GSM interface circuit are electrically connected with the MCU control circuit; the motor operation and detecting circuit comprises operational amplifier A1, operational amplifier A2, a triode Q2 and a field effect transistor Q1, the base of the triode Q2 is connected with the MCU control circuit and the output end is connected in series between resistor R12 and resistor R13 in series between the base and the emitter of the triode Q2; the base electrode of the collector and the emitter of the triode Q2 in series between the resistance R15 and the gate electrode of the field effect transistor Q1 of the triode Q2 is connected between the source and the ground of the field effect transistor Q1 series resistance R16, the resistance R25, resistor R26, resistor R27 and resistor R28 are connected in parallel with the resistor R16, the drain electrode of the field effect transistor Q1 and the power supply + 12V electrodes in series motor; motor is connected parallelly to two terminals of diode D2. the anode and the field effect transistor Q1 is connected to the drain of the diode D2, resistor R25 in series between the in-phase input end and ground of the operational amplifier A2, the output end of the operational amplifier A2 resistor R20 in series between the inverting input end, an inverting input end of the operational amplifier A2 resistor R19 in series between the output end of the arithmetic unit A1.” See also Page 2, last paragraph and Page 4, last paragraph.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of providing fluid to plants that has a plurality of valves and soil sensors that measure the difference in voltage between a reference voltage and uses the sensor information of soil conditions to adjust the application of liquid, fertilizer, or water as in Strnad with an automatic watering control system that has a motor operation and detection circuit comprising a field effect transistor as in Wang in order to connect the motor with the power supply and drain. (Page 2, last paragraph).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strnad in view of Lashgari (US Patent No. 7063271), herein “Lashgari.” 

	
Regarding claim 5,
Strnad teach the limitations of claim 1 which claim 5 depends. Strnad does not teach sensing resistance between terminals.  However, Lashgari does teach a sensed voltage of claim 1 being measured across the resistance between the sensing terminals with a given reference current from the power source flowing between them.  (Col. 7, lines 5 - 26: “The operation of the present invention may further be described in terms of the values of the signals present in the control circuit 16 as shown in FIG. 9. The signals are described in FIG. 7. The input signal S1 represents a typical valve signal, for example, a 24 volt AC power signal. The signal S2 represents a rectified version of the signal S1. The signal S3 represents a filtered version of the rectified signal S2. The signal S3' represents an attenuated version of the signal S3 following attenuation by the potentiometer 64. The potentiometer R4 may be adjusted during manufacturing to adjust the control circuit 16 for the resistance of the circuit cable 30 and/or the moisture responsive circuit 28, or the potentiometer R4 may be adjusted by a user to tune the system to a particular soil type or moisture responsive circuit 28 placement. R1 and R2 represent resistances associated with the flow of current between the conductive tubes 42 and the tip electrodes 34 (i.e., across the electrode gaps.) The signal S3'' is generated by the attenuation the signal S3' by the moisture responsive circuit 28 (i.e., a reduced voltage version of S3' due to the voltage drops across R1 and R2). The signal S1' represents the power signal (i.e., valve signal) sent from the control circuit 16 to the sprinkler valve 14. See also Col. 2, lines 10 – 29 and Col. 7, lines 46 – 64. Examiner’s Note - See also Bryant, cited below, and Par. 0039 that teaches applying a known current and measuring resistivity; and other paragraphs that teach measuring resistance across electrodes.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of providing fluid to plants that has a plurality of valves and soil sensors that measure the difference in voltage between a reference voltage and uses the sensor information of soil conditions to adjust the application of liquid, fertilizer, or water as in Strnad with measuring resistance across terminals given a current as in Lashgari in order to adjust the control circuit responsive to the amount of soil moisture given the measured resistance in the electrodes. (Col. 7, lines 13 – 21)


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Strnad in view of Henry (US PG Pub. 20200029515), herein “Henry.” 

	
Regarding claim 7,
Strnad teach the limitations of claim 1 which claim 7 depends. Strnad does not teach a battery and solar panel as a power source.  However, Henry does teach that the  power source of claim 1 being a solar panel. (Par. 0042: “In some embodiments the valves 70, 74 may operate on solar power (for example via a solar panel) and a battery, or via another power source. The voltage of a battery and a solar panel may be monitored by controller 78 to ensure proper operation of valves. The controller 78 may be charged and turned off in the off-season, or after an irrigation event. In some embodiments the valves 70, 74 are operated via relays or a motor driver.” See also Par. 0035 and 0054.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of providing fluid to plants that has a plurality of valves and soil sensors that measure the difference in voltage between a reference voltage and uses the sensor information of soil conditions to adjust the application of liquid, fertilizer, or water as in Strnad with having a power source that is a battery and/or solar panel as in Henry in order to operate both the valves and the sensors (Par. 0054) remotely in the field. (Par. 0031). 

Regarding claim 8,
Strnad teach the limitations of claim 1 which claim 8 depends. Strnad does not teach a battery and solar panel as a power source.  However, Henry does teach that the  power source of claim 1 being a battery. (Par. 0042, 0035, and 0054.) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Bryant (US PG Pub. No. 20160353679) also teaches many of the limitations of the claims.  (Par. 0008: “A system and method for moisture control is disclosed. The system includes a computer, a probe controller connected to the computer, a set of probes connected to the probe controller, a sprinkler controller connected to the computer, and a set of sprinklers connected to the sprinkler controller. The set of probes are driven into the ground according to a predetermined set of positions.”  Par. 0004: “…reflectometry sensors is connected to the control device to measure moisture in the soil. The control device determines whether to irrigate the soil based on the measurements received from the set of time domain reflectometry sensors.”  Par. 0063: “Referring to FIG. 6B, ammeter 612 and current source 611 are connected to probes 603 and 604. Volt meter 609 is connected to reference probe 601 and probe 602 at connection 617. A measured current is injected into the ground through probes 603 and 604. Voltage across reference probe 601 and probe 602 is measured. Volt meter 609 is then sequentially connected to reference probe 601 and probes 605, 606, 607, and 608 at connections 618, 619, 620, and 621, respectively. A measured current is injected and a voltage measurement is taken at each connection of volt meter 609.”   Par. 0075: “At step 802, the probe controller polls the probes for measurements. At step 803, a 3-D moisture model is generated from the probe measurement data. At step 804, a predetermined zone or set of zones is selected. At step 805, the zone moisture requirements for the predetermined zone or set of zones are compared to the moisture present as indicated from the moisture model. If the zone moisture requirements are not met, then at step 806, the sprinkler controller is activated by a set of sprinkler commands generated by the computer for that particular zone, or for the set of zones.” 

Koch et al. (US PG Pub. No. 20200132658) also teaches the elements of claims 7 and 8.  See paragraphs Par. 0005, 0103, 0137, and 0189. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116